Case 1:21-cr-00288-VM Document 15-1 Filed 06/01/21 Page 1 of 6




              Defendants.
Case 1:21-cr-00288-VM Document 15-1 Filed 06/01/21 Page 2 of 6
Case 1:21-cr-00288-VM Document 15-1 Filed 06/01/21 Page 3 of 6




                 i.e.




                                   i.e.
Case 1:21-cr-00288-VM Document 15-1 Filed 06/01/21 Page 4 of 6
Case 1:21-cr-00288-VM Document 15-1 Filed 06/01/21 Page 5 of 6




                                        June 1, 2021
Case 1:21-cr-00288-VM Document 15-1 Filed 06/01/21 Page 6 of 6
